IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

RICHARD HARRELL,                          NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-3799

FLORIDA DEPARTMENT OF
REVENUE AND SUZETTE
ROSE BANTON,

      Appellee.

                                      /

Opinion filed August 9, 2017.

An appeal from an order of the Florida Department of Revenue.
Ann Coffin, Director.

Richard Harrell, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, MAKAR, and JAY, JJ., CONCUR.